Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 1 of 31 PageID 523



                                                                           11



         」




                                                                呻      /

                                                           /                      L



                                                                     ′
                                                                    け
                                       ま
                                                  ︐

                                                      ４
                                                      ヽ
                                                      ′                           ・J




                                                                                  一
                                                                                  ﹄
                                                 ■




                                                                            小
                                                          氷
                                                        力
                                                        Ｌ
    Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 2 of 31 PageID 524




                                                         Ｆ﹂
                                                    雛

                                                          ″
                                                                               ―




                   ＥＬＦＦＦＦ薔１１
              ︱
               ︲




                                                        焦
                                     ＦＬ
                                     ●■
                     ｌｌＥＥＥＩＥ■




                                                        ξ
                                     一一●０




     /
                                トド




]




                                            ―   Z
      Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 3 of 31 PageID 525




                          ̲‐ ■￢
                                                              ￢


                                                                        ←




                                                               ヽ
                                                               は
                                                                  粟
        ︐
        ヽ




                                         7
卜 Ｌ




                      ぃ
                      鮮
                 一４




                                                                       「
Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 4 of 31 PageID 526




                                                              …
                                                                  ―




                                                                  Ｆｒ﹂Ｌ




                                                                                  ″北
                       l




                   ●
                 Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 5 of 31 PageID 527




                                                                        「




                                                 ￢
                                                         μ
                         ︑
                         ︑ ３
                           ｔ


                                         ︶
                                     ．




                                 』
                                                     ロ




                                         L TJ            =
                 一日 ・
                    一
 ︐



         一
﹁引劇
             ︱
     ︱
Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 6 of 31 PageID 528




                                         ｌ Ｊ√




                                                    一
                              ｒ ｒ




                                         ´
                                         ■
                              ′




                                                ￢
                                    ｀
                              ′C     プ



                                                    ．
                                                    ．
                                                    ．
                                                    ．．
                              ﹂
                              ｆ´ ″り
                          ／




                                ▲
                                轟﹃
                                 ″




       ヽ   .
                      ′




                                   ″
                          ″




                                   ″
                  ′




                                    ″




                                    ー
Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 7 of 31 PageID 529
Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 8 of 31 PageID 530




                                                       h=
ＩＬ 鳳
       Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 9 of 31 PageID 531




                         ￢
Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 10 of 31 PageID 532



                                  ノ


          ヽ
     「
          ョ                   「




                                                                  プ Ｆ




                                                                                   ノ
                                                                                   藍
                      ・
                      ●
                      ３Ｔ
                      ．
                      ．．
                       ″ｔ ・
Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 11 of 31 PageID 533




          ̀J          ヽ




                                        」F




                                F




                        ヒ
Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 12 of 31 PageID 534




S

    L鳳
         多嚇
Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 13 of 31 PageID 535
Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 14 of 31 PageID 536
Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 15 of 31 PageID 537




                                                       一
               １ ヽ
               真
          ∬菫




     脚
          Ｆ
      ︲
      ′




                         １
                     １
                     ・




                                   ︐・
                                    ■




     拶        11
              Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 16 of 31 PageID 538
                                                                                                      ￨
                                                                                            講
                                                                                            f it
                                                                                            μ
                    ＦＦＬ



      ‑

      ‐   ●
                                                                                    ゝ
﹄ ﹃




                        一




                                                                                                  ロニＴ■ごロ
                                                                        う       ・
                                                           ″
                                                   ̀                    ・   ,
                                                               ,   1｀




                                                                                            洗Ｅヽ




                                          ￢
                                               ￢
                                                       ,                                F

                                               「
                                         ι ア




                                                                                                           ■ ■




                                               ヽ                                                                 ￨
Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 17 of 31 PageID 539
                     喚国陣卜毬蜘 質量臨
 …     ・・                ・                                                                      -   .
                                                                                                    a ..     ....
                                                                                                              r
                                                                                                                    { t,_ :..;.lt} thprtfft



                                                                                                                         ,   rrr lll}ll trrU ol

       颯   鑽 榛 ,■ ■ ■■                               tだ
                              =,iv.甘
                                            "湾                               ―
                                                                                   ̲崎             d―                     ■
                                                           …
                                                                                                                     .        l   t   ■｀ 1 . 1::ヽ   t(1■ 1,:▼   ヽ
                                                                    …



                                                                                                                     , .: ttt llr trrrt ol
                                                                                                                             I L,..t,:!.li     .r/t. V.fltl,



                                                                                                                              1   vr'.rrr to trold
                              れJ́わ ter(ガ flf奪 ヽ


                              イ ごF‐        1疑 好      で κバ声 l孵 c         tt a naiOrrtv"te d ttt dH諄                                                  Paに
                                                                                                                                           衝 司
                                       '                                ir" l'i.' , i;rrt ,ter through difterent regbng
                                                                                                         『

                                                                    )


                                                                                              '          :          ■ ザ「｀
                                                                                                                        ■ヽ hefOre
                                                                                                    l ,1.                    ■18:Onal bOss.
                                                                                        ‐1    ■ ilil l〕 tri



                                                                                                '   .    i   i-..tr* :i rrremtlers must


                                                                                            t'■「it.



                                                                                            :il::egむ 1綱         neans.The 10s Ofanv
                                                                                   l:■      ■ま今越     ,




                     ・
                                                                                  '■
                                                                                       1了   義崎V.Anv                 memher whO
                I‐
                         ',       1.
                                                                    ・    為Vem臨     rrasJng the dub顧
        一 ・
          ・
                          ̲￨￨                                                                                                                have t●
                                                                    秦e extent Of expulsbn詢 に)rn                                       the duL
                                                                                 111蜘
i・     ‐ ■￨■ ■1:ばff脱                       ￨■   イヤ         :ξ
                                                                                                     轍躍驚露
                                                     =,「        '
    Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 18 of 31 PageID 540




                                L


                           J
                               5 :イ




                                                          ごく り
                               て劇
                                        りｃ
                                               一
                                               雹
                                         ａ




               ￢                            ,
や




句
      ヽ

      ヽ銚
グ




               貸≒お
       も
物
    Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 19 of 31 PageID 541




「




                                             録司
                                                  髪高
                                                   Ｈ葛
                          ｕゆＪｕ 卜● 一 卜 ∝ｕ●ｕ
                ｄＣ り●Ｊ
     卜●●らヽヨ 一
                ●お




                                                                       ﹂①Ｑ 征 ①∽輻Ш ︲①ゝ
                                                                        ∞〇〇 ０寸 ．
                                                                             ︐
                                                        ﹃一

                                                                               ＯＺ ″この
                                                                                     Ш
Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 20 of 31 PageID 542



                     J
                                                                         二     l




                                                         ミ
                                                         「
    饂 辟 許 輸 饉 ン      Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 21 of 31 PageID 543
昭ｄ Ｅ Ｅ Ｆ Ｌ Ｆ    は一




                                L


               l




               1




                                                                                                        １五




                                          ヒ
Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 22 of 31 PageID 544




         d        :題

                 iヽ
               ン       ニ
Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 23 of 31 PageID 545




                                                  圏




                                                  ir｀                    ←
                         嚇盪                           ヽご
                                                       ●
                                                              L
                                                              .
                                                                  . 窮

                                                      ・   ,       f

                                              r
                                                  轟 去
                                                    /'「
                                                                      111ヽ




                                                                             「
    Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 24 of 31 PageID 546




                                          一




              [              亀 К                「￢




                                 軍
                                      L

    ゝヽt
                              ル・プ




                                                                                  ::￨
                                                                                    ヽ


                                                                                  1111
                                一




                                          ‐lh
                                     ︑
                                     ´
                                     ﹁

                                              Ｈ押ザ一
                    ■● ●




￨
Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 25 of 31 PageID 547
            ‐
Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 26 of 31 PageID 548
        一




                                                                                   １ｌｌｉｌｌＩＩＩ■■
            遭
                      ヽ
                         ︑
Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 27 of 31 PageID 549




                                                  「・
                                                      キ￨:r




                                     ‐￢


                             「




                                                       」
Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 28 of 31 PageID 550
Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 29 of 31 PageID 551




                ヘ




                                                       L   J
Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 30 of 31 PageID 552




                                                                        剛

                                                                         」

                                                     /「                糧驚
                                1       1
       ＩＪ■




                                                       =
                                                           く


                                                                ＼



        L.、   三
                ゛
                                                           プタ    :




                                                lJ




                                            N
    Case 5:16-cr-00037-RBD-PRL Document 71-7 Filed 09/23/20 Page 31 of 31 PageID 553




                                                                         ̲

                                                                     「
                                                                                       L




                                                                     一
                                                                     ・
                                                                 =




                                                                                           「




       J


J
